
	
		II
		110th CONGRESS
		2d Session
		S. 3438
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2008
			Ms. Landrieu introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To prohibit the use of funds for the establishment of
		  National Marine Monuments unless certain requirements are met.
	
	
		1.Marine monuments
			(a)In
			 generalNotwithstanding any
			 other provision of law, no funds made available under any Act making
			 appropriations for fiscal year 2008 or 2009 may be used to establish a national
			 monument or otherwise convey protected status to any area in the marine
			 environment of the Exclusive Economic Zone of the United States under the Act
			 of June 8, 1906 (16 U.S.C. 431 et seq.).
			(b)StudyNot later than 180 days after the date of
			 enactment of this Act, the Secretary of Commerce may, as applicable, and in
			 compliance with all requirements under title III of the National Marine
			 Sanctuaries Act (16 U.S.C. 1431 et seq.) (including the procedures for
			 designation and implementation under section 304 of that Act (16 U.S.C. 1434))
			 with respect to any proposed protected area, submit to Congress a study of the
			 proposed protected area.
			
